Citation Nr: 1132869	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-00 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for left leg shin splints, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right leg shin splints, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits sought on appeal.  

In his Substantive Appeals (on VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge (VLJ).  In April 2011, the Veteran was afforded a Travel Board hearing at the RO in Denver, Colorado, before the undersigned Acting VLJ (AVLJ).  A transcript of the hearing is currently of record in the claims file.

The RO certified this appeal to the Board in February 2010 and, in April 2011, so more than 90 days later, additional VA medical evidence was added to the claims file.  However, the Veteran waived his right to have the RO initially consider this evidence in an April 2011 statement.  38 C.F.R. §§ 20.800, 20.1304 (2010).

Finally, throughout his appeal, the Veteran has asserted that he is currently unemployed due to, in pertinent part, his service-connected leg disorders.  However, the Veteran is already in receipt of a total disability rating based on individual unemployability (TDIU), and therefore the Board does not need to add a TDIU claim to the Veteran's appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



FINDINGS OF FACT

1.  Throughout his appeal, the Veteran's left leg shin splints have been manifested by a severe impairment of Muscle Group (MG) XII.

2.  Throughout his appeal, the Veteran's right leg shin splints have been manifested by a severe impairment of MG XII.


CONCLUSIONS OF LAW

1.  The criteria are met for a 30 percent rating, but no greater, for the left leg shin splints.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1-4.7, 4.20, 4.21, 4.73, Diagnostic Codes (DCs) 5299, 5312 (2010).  

2.  The criteria are met for a 30 percent rating, but no greater, for the right leg shin splints.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1-4.7, 4.20, 4.21, 4.73, DCs 5299, 5312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in June 2006, June 2008, and April 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The June 2006 letter met all of the VCAA requirements and was provided prior to the initial RO adjudication of his claims in November 2006.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content; and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  He was afforded the opportunity for a personal hearing.  His STRs and post-service VA Medical Center (VAMC), VA Community-Based Outpatient Clinic (CBOC), and private treatment records have been obtained.  The claims file does not suggest that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA); therefore, the Board does not need to make an attempt to obtain these records.  The RO also made two attempts to get the Veteran's treatment records from Agalite Bath Enclosures.  The RO did not receive any records in response to its letters, and the Veteran was informed of this fact in a letter dated in May 2010.  The Veteran did not submit any evidence in response to the May 2010 letter.  Therefore, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Veteran has been afforded VA examinations to assess the current severity of his bilateral leg disability.  Here, the most recent VA compensation examination of the Veteran's legs was in May 2010.  The report of that evaluation contains all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2.  Consequently, another examination to evaluate the severity of his legs is not warranted because there is sufficient evidence already of record to fairly decide these claims, insofar as assessing the severity of the disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

For the foregoing reasons, the Board concludes that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.  If a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2010) (providing a specific means of listing a DC for an unlisted disease or injury). 

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent Court decision held that in determining the present level of a disability for any increased evaluation claim, the Board must consider whether the rating should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability.  Coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran asserts that he is entitled to higher disability ratings for his service-connected left leg shin splints and right leg shin splints.  Each leg is currently evaluated by analogy under DC 5312, and rated as 10 percent disabling.  38 C.F.R. § 4.73.

DC 5312 refers to impairment of MG XII.  The functions of this MG include dorsiflexion, extension of the toes, and stabilization of the arch.  This MG encompasses the anterior muscles of the leg, including the tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius muscles.  Id.
Under DC 5312, a 10 percent disability rating is assigned for a moderate disability, a 20 percent rating is assigned for a moderately-severe disability, and a 30 percent evaluation is assigned for a severe disability.  Id.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(d) (2010).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  

A slight muscle disability is characterized by a simple wound of the muscle without debridement or infection.  A slight disability of the muscle is reflected by a history and complaint, such as service department records of a superficial wound with brief treatment and return to duty.  Healing of slight muscle injuries is followed by good functional results.  A slight disability of the muscles includes none of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. 4.56(c).  Objective findings characteristic of a slight muscle disability include minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function, and no metallic fragments retained in the muscle tissue.  38 C.F.R. § 4.56(d)(1).

A moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or a prolonged infection.  A history and complaint characteristic of a moderate disability of the muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of a moderate disability of muscle, there should be a record of consistent complaint of one or more of the cardinal signs and symptoms of a muscle disability as defined in 38 C.F.R. 
§ 4.56 (c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history and complaint characteristic of a moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of a moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of a moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history and complaint characteristic of a severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  A severe disability also includes a record of a consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of a severe muscle disability include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or, (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

Applying these criteria to the facts of this case, the Board finds that for the following reasons, the Veteran is entitled to higher disability ratings of 30 percent for his bilateral shin splints.  

The Veteran initially applied for an increased rating for his shin splints in June 2006.   The Veteran was provided with a VA examination in July 2006 at which it was confirmed that he did indeed have shin splints.  The Veteran was noted to have daily pain which the Veteran estimated was 7/10 on the pain schedule.  The Veteran stated that he was only able to walk 5-6 steps without pain, and he required the use of a cane to ambulate. 

In his notice of disagreement, the Veteran reported that the pain in his legs was unbearable, and it was difficult for him to stay on his feet longer than 5 hours per day.  He reported needing to take considerable pain medication to treat his feet.

In February 2007, the Veteran reported increased lower leg pain. 

At his recent VA examination in May 2010, the Veteran stated that he currently uses a cane for stabilization.  The Veteran reported symptoms of pain, weakness, stiffness, swelling, redness, instability, giving way, and abnormal motion.  The Veteran is currently prescribed Morphine for his pain, which he reported has only a slight effect on his pain.  The Veteran indicated that his legs will severely flare-up on a daily basis following prolonged standing, walking, or any type of activity that places stress on his legs.  The Veteran stated that these flare-ups result in a severe impairment of his daily activities.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran has an unusual shoe wear pattern, and is only able to stand and walk less than 15 minutes.  The VA examiner determined that the Veteran does not have anklyosis, genu recurvatum, shortening of the legs, or malunion.  The VA examiner determined that the Veteran's bilateral shin splints have a severe effect on his occupation and daily activities.  The VA examiner concluded that "[t]he Veteran's clinical condition within a reasonable degree of medical probability prohibits him from performing or pursuing any gainful employment."  As noted, the remaining VA compensation examinations, and the VA and private treatment records in the claims file, do not provide contrary results to those obtained at the May 2010 VA compensation examination.  Instead, these records only support the Veteran's contentions of consistent and chronic pain from his bilateral shin splints.  The evidence establishes that the Veteran also uses custom shoes, inserts, and compression stockings, and completes physical therapy, to deal with his chronic pain in his legs.  Thus, the Board finds that the symptoms related to the Veteran's service-connected left leg shin splints and right leg shin splints more nearly approximate a 30 percent disability rating for each leg under DC 5312.  38 C.F.R. § 4.73.  

A 30 percent disability rating is the maximum schedular rating that can be assigned under DC 5312.  38 C.F.R. § 4.73.  The Board has considered other Diagnostic Codes regarding disabilities of the lower extremities to determine whether the Veteran may be entitled to a higher rating under another code; but none of the codes are applicable in this case.  Under DC 5256, the Veteran is not entitled to a higher disability rating of 40 percent because he does not have ankylosis of either knee with flexion between 10 degrees and 20 degrees.  Under DC 5261, the Veteran is not entitled to a higher disability rating of 40 percent because he does not have limitation of extension of either leg limited to 30 degrees.  Under DC 5262, which refers to the impairment of the tibia and fibula, the Veteran is not entitled to a higher disability rating of 40 percent because the Veteran does not have nonunion of his tibia and fiibula with loose motion requiring a brace.  Under DC 5270, which refers to ankylosis of the ankle, the Veteran is not entitled to a higher disability rating of 40 percent because the Veteran does not have ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  In regards to the remaining pertinent DCs, the Veteran is already in receipt of the maximum schedular ratings available under those codes.  38 C.F.R. § 4.71a.

Additionally, the Board does not find that a DC pertaining to neurologic impairment would be more appropriate for the Veteran's bilateral shin splints.  38 C.F.R. § 4.124a, DC 8520.  The evidence of record does not establish that the Veteran suffers from peripheral neuropathy.  Specifically, the November 2007 electromyography (EMG) results, the January 2008 bone scan results, the August 2007 magnetic resonance imaging (MRI) results, and the June 2009 EMG results were all normal.  Following a VA neurology visit in June 2009, the VA physician determined that based on the normal EMG results, the Veteran's bilateral leg disability was "likely skeletal."  Therefore, the Board finds that the Veteran has been appropriately rated under the muscle codes, and does not need to be rated under the neurological codes.

The Veteran clearly experiences functional impairment, pain, and pain on motion.  However, the Board notes that the Veteran's functional impairments have been considered in assigning the 30 percent disability ratings.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In fact, the increased rating that has been assigned in this case contemplates flare-ups of shin splint related symptomatology and pain on use. 

In granting the increased rating, the Board also gave considerable weight to the Veteran's credible testimony as to the impairment caused by his service connected shin splints.

As such, a 30 percent schedular rating is granted for each lower extremity based on severe shin splints.

Extra-Schedular Evaluation

As noted, the Board has granted the Veteran the highest schedular rating available for shin splints.  The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral leg disability with the established criteria found in the rating schedule.  In this case, the Veteran has been given a rating based on "severe" lower extremity impairment.  Such a rating took into account the Veteran's reports of pain and flare-ups, as well as his difficulty standing, walking, and climbing stairs.  There is nothing in the record to suggest that there is anything unique or unusual about the Veteran's shin splints.  As such, the Board finds that the Veteran's bilateral leg disability symptomatology is fully addressed by the schedular rating criteria under which his disabilities are rated; and there are no additional symptoms of his bilateral leg disability that are not addressed by the schedular rating that is assigned.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

A 30 percent disability rating is granted for the left leg shin splints, subject to the laws and regulations governing the payment of VA compensation.

A 30 percent disability rating is granted for the right leg shin splints, subject to the laws and regulations governing the payment of VA compensation.


____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


